Citation Nr: 1748786	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability. 

2.  Entitlement to service connection for a left leg disability. 

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Agency of Original Jurisdiction (AOJ) for this case is the RO in Montgomery, Alabama.  

The Board remanded the appeal for development in October 2000, September 2002, October 2003, June 2008, November 2008, and June 2012.  At those times, the appeal included service connection for a left ankle disability.  The Board denied service connection for these disabilities in June 2005 and November 2009.  In both cases, the Veteran appealed, and the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decisions and remanded these matters in Memorandum Decisions in August 2007 and September 2011.

In November 2014, the RO granted service connection for a left ankle disability (listed as residual of a left ankle injury) and assigned a noncompensable disability rating for the period from September 1998 to September 2012 and a 20 percent rating thereafter.  The assigned disability ratings for a left ankle disability are not on appeal.  

In July 2016 and April 2017, the Board again remanded the appeal of the issues captioned above for further development.  

The Veteran appealed an August 2016 rating decision denying service connection for sleep apnea by a March 2017 notice of disagreement.  As the record indicates that the RO is diligently developing this claim and the matter has not been certified for appellate review, the Board will not undertake review of the matter at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board must remand the issues on appeal for additional evidentiary and procedural development, which development is described below.  

The record indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits in the past.  Specifically, the Veteran noted that he received such benefits in a December 2002 statement.  Additionally, a September 2005 VA interdisciplinary note showed that the Veteran received income from Social Security and disability.  Furthermore, the Veteran and his wife have indicated throughout the appeal that he has been totally disabled and unable to work since the 1990s.  There is no indication in the record that an attempt to obtain the SSA records has been made.  

The Veteran submitted additional medical evidence pertinent to his claims in September 2017 and October 2017, including numerous treatise evidence in the form of internet articles and August 2017 VA treatment records.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2016).  However, 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal (VA Form 9) filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014).  The Veteran filed a VA Form 9 in April 1999 for the matters on appeal.  The latest supplemental statement of the case (SSOC) was issued in June 2017.  As there is no indication that the Veteran has waived his procedural right to have the AOJ consider the newly-associated evidence in the first instance, the case must be remanded for the AOJ to consider this evidence.  

The record also shows that there are outstanding VA treatment records for the matters on appeal.  Specifically, the AOJ associated with the claims file VA treatment records until June 2017; however, in October 2017, the Veteran submitted certain VA treatment records for his left hip and low back disabilities dated from August 2017.  Thus, on remand, the AOJ should associate with the claims file all outstanding VA treatment records for the left foot, leg, and hip and the low back disabilities since June 2017.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2. Obtain and associate with the claims file any outstanding VA medical records pertaining to the left foot, leg, and hip and low back disabilities since June 2017.  Document any negative responses received.  

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for left foot, left leg, left hip, and low back disabilities in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

